Citation Nr: 1534678	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  03-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to a special monthly compensation based on loss of use of the lower extremities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the disability rating for the Veteran's service-connected bilateral hearing loss to 20 percent and denied an increased rating for bilateral pes planus. 

The Veteran testified before a Veterans Law Judge (VLJ) in May 2006 at the RO.  Although the purpose of the hearing was to allow the Veteran to present argument regarding the claims for increased ratings, he also provided testimony regarding an informal claim for unemployability.  A transcript of the hearing is of record.

The VLJ who conducted the Veteran's May 2006 hearing is no longer employed at the Board.  The Veteran has the right to a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2014).  However, in a December 2013 letter, the Veteran's representative explicitly stated that the Veteran did not want a hearing regarding the claim for entitlement to TDIU.  The Board therefore finds that the Veteran has waived his right to a second hearing regarding the claim for entitlement to TDIU.

In August 2010, the Board denied claims for entitlement to increased ratings for bilateral hearing loss and bilateral pes planus.  At that time, the Board also referred an informal claim for entitlement to TDIU to the agency of original jurisdiction (AOJ) for appropriate action.  The Veteran appealed the Board's denial of his claims for increased ratings (to include on the basis of extraschedular ratings) to the Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a memorandum decision affirming the Board's decision not to refer the claims for increased ratings to the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321 (b)(1).  The Court also modified the Board's August 2010 decision to reflect remand, rather than referral, of the informal claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) and Young v. Shinseki, 25 Vet. App. 201 (2012) (referral of a matter is appropriate only when the Board lacks jurisdiction over the matter being referred).  The Court found that the Board had jurisdiction over the claim for TDIU and stated that VA must ensure that the AOJ adjudicates the issue in an expeditious manner.  Accordingly, in February 2014, the Board remanded the issue of entitlement to a TDIU for additional development.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issues of entitlement to specially adapted housing, entitlement to a special home adaptation grant, and entitlement to a special monthly compensation based on loss of use of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.



CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are bilateral pes planus, rated as 50 percent disabling since May 16, 1991; bilateral hearing loss, rated as 20 percent disabling since January 31, 2003; tinnitus, rated as 10 percent disabling since May 13, 1977; left ankle strain, associated with bilateral pes planus, rated as 10 percent disabling since May 31, 2006; and right ankle strain, associated with bilateral pes planus, rated as 10 percent disabling since May 31, 2006.  The combined rating for these disabilities is 80 percent.  38 C.F.R. § 4.25.

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence shows that the Veteran worked as a technician for a phone company from 1974 to 1989 and that his highest level of education is high school.  See March 2014 claim.  He feels that, since 1989, his bilateral pes planus has rendered him unemployable.  See March 2014 statement.  He stated that he finds it difficult to stand or walk for prolonged periods of time due to fatigue in his legs and feet, and to carry or lift heavy objects.  He reported having to use leg braces and a walker in order to alleviate pain and cramping his lower back, legs, and feel.

Records from the Social Security Administration (SSA) indicate that he was determined disabled since March 1989 due to a primary diagnosis of severe myocardiopathy, and a secondary diagnosis of extensive and severe hypokinesis of the left ventricle, and akinesis and dyskinesis of the apex.  

The Veteran underwent December 2014 VA examinations for purposes of his TDIU claim.  With regard to the service-connected foot disabilities, the VA examiner noted that the Veteran would be limited to sedentary work, carrying would be limited significantly, and bending, crouching, crawling, and working at heights would be prohibited.  The examiner further noted that the Veteran's employability would hinge on whether his ability to hear the spoken word remains intact.  Ultimately, the examiner opined that while the Veteran's ability to secure gainful employment is narrowed by his service-connected limitations, there is a less than 50 percent probability that he is unemployable due solely to his service-connected disabilities.  With regard to the hearing disabilities, a second VA examiner opined that the Veteran's hearing loss and tinnitus should not significantly affect his vocational potential, limit participation in most work activities, or render him unable to secure and maintain substantially gainful employment consistent with his education and industrial experience.  While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The opinions of the two VA examiner conflict with that of a private vocational expert.  See December 2013 vocational assessment and March 2015 addendum.  In the March 2015 addendum, the vocational expert took issue with the VA examiner's opinion regarding the Veteran's ability to perform sedentary work.  In this regard, the vocational expert stated that while the Veteran has the functional capacity to sit for most of the day, he does not have the requisite skills to work at the sedentary level in administrative, receptionist, or customer service positions.  She also noted that the Veteran did not have computer skills or other transferable skills to work at a sedentary level.  With regard to the Veteran's hearing loss, the vocational expert stated that such disability presented barriers to employment since useful hearing and affective communication are critical in a work environment.  Ultimately, she opined that the combination of the Veteran's service-connected hearing loss and the fact that his foot disabilities limited him to sedentary work precluded him form securing and maintaining substantially gainful employment.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board notes that there are conflicting expert opinions regarding whether his service-connected disabilities render him unemployable for VA purposes.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and limited work experience.  As stated above, he has a high school education and worked mostly as a technician (linesman) for a phone company.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

In February 2015, the Veteran submitted a timely notice of disagreement with regard to a December 2014 rating decision, which denied entitlement to specially adapted housing and a special home adaptation grant.  In April 2015, he submitted a timely notice of disagreement with regard to a March 2015 rating decision, which denied entitlement to special monthly compensation based on loss of use of the lower extremities.  VA has not yet provided a statement of the case with regard to these issues.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issues of entitlement to specially adapted housing, entitlement to a special home adaptation grant, and entitlement to special monthly compensation based on loss of use of the lower extremities.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


